Mr. Justice Gabbert
delivered the opinion of the court:
The evidence establishes, without dispute, that plaintiff was employed by the defendants to procure a purchaser for their business,- and that, pursuant to such employment, he procured a party with whom the defendants entered into negotiations and to whom they sold. These facts entitle the plaintiff to- a commission.
The judgment of the district, court is reversed, • and the cause remanded for a new trial.

Reversed and remanded.

Chibe Justice Campbell and Mr. Justice Htll concur.